Citation Nr: 1622129	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of anal fistula, in excess of 10 percent prior to August 5, 2014, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  In a December 2014 rating decision, the agency of original jurisdiction (AOJ) granted an increased 30 percent rating effective August 5, 2014.  The issue has, accordingly, been recharacterized to reflect the staged increased rating.  

The Veteran requested a travel Board hearing in July 2010 correspondence, but withdrew his hearing request in August 2010 correspondence.    

The Board remanded the appeal in June 2014 for an updated VA examination.  The requested development was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

For the entire rating period, both prior to and from August 5, 2014, residuals of anal fistula, also diagnosed as an anal fissure, have been manifested by anal pain, itching, and discomfort, occasional involuntary bowel movements necessitating the use of a pad, constant slight leakage, and some rectal bleeding, but not extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to August 5, 2014, the criteria for an increased 30 percent rating for residuals of anal fistula have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  For the entire rating period prior to and from August 5, 2014, the criteria for an evaluation in excess of 30 percent for residuals of anal fistula have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7335 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that a December 2009 letter provided adequate preadjudicatory VCAA notice to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA and private treatment records, VA examinations, and lay evidence.  

The Board finds that the AOJ substantially complied with a June 2014 Board remand order in obtaining updated VA examinations to address the Veteran's claim.   The Board finds that, cumulatively, the VA examinations dated in January 2010 and August 2014 are adequate because the examinations were performed by medical professionals, and the Board finds that the examinations are sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Because the Veteran was assigned a staged rating in this case, the Board has considered the severity of the Veteran's service-connected residuals of anal fistula prior to and from August 5, 2014; however, Board finds that symptoms related to the Veteran's disability have not in severity over the course of the appeal period to warranted a staged rating, and an increased 30 percent rating has been assigned for the entire appeal period.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Diagnostic Code 7335 provides that fistula in ano should be rated as impairment of sphincter control.  38 C.F.R. § 4.114 (2015).

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a 10 percent disability rating is warranted for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent disability rating is warranted for complete loss of sphincter control.   38 C.F.R. § 4.114, Diagnostic Code 7332.

After a review of all the evidence, lay and medical, the Board finds that the for the entire rating period, both prior to and from August 5, 2014, residuals of anal fistula, currently diagnosed as an anal fissure, have been manifested by anal pain, itching, and discomfort, occasional involuntary bowel movements necessitating the use of a pad, constant slight leakage, and some rectal bleeding, but not extensive leakage and fairly frequent involuntary bowel movements.

Private treatment records show that the Veteran had a history of anal fistula with surgery in service and post-service in 1996.  VA treatment records identify a current diagnosis of anal fissure.  A treatment report dated in April 2009 note discomfort due to anal fissure and the use of topical medication.

A January 2010 VA examination shows that the Veteran's current symptoms included pain and swelling.  He reported having two to three episodes of fecal incontinence, but reported that he did not wear a pad.  He denied hemorrhoids, but reported some rectal bleeding.  A physical examination was completed.  There was no history of rectal prolapse or hemorrhoids.  A fistula was present, with tenderness but no discharge.  There was no rectal stricture and no impairment of the sphincter.  Anal fistula was stated to have no significant effects on usually occupation or daily activities.

A June 2010 VA treatment report shows that the Veteran was seen requesting pads or liners for his diagnosed anal fissure.  Liners were ordered for the Veteran's use.  

In an August 2010 statement, the Veteran reported that he had symptoms which included pain and swelling, anal itching, diarrhea, fecal incontinence, hemorrhoids, and rectal bleeding.  He indicated that he used an incontinence liner or pad prescribed by his VA physician for uncontrolled fecal bowel movement, and reported the use of Procto Foam prescribed by his physician for itching and rash.  

Treatment records from the Veteran's private physician, Dr. W. show that rectal examinations conducted in conjunction with annual physical examinations in August 2011 and July 2012 were normal.  A November 2013 physical shows that the Veteran's gastrointestinal examination was negative for diarrhea, constipation, blood in stool, and melena.  

An August 2014 VA examination, conducted at the VA Medical Center in Rochester, New York, shows that the Veteran reported pain, anal itching, occasional diarrhea, and two to three episodes of fecal incontinence.  He reported that he used a pad.  He denied any hemorrhoids, but reported having some rectal bleeding.  The VA examiner also cited findings from an April 2014 VA treatment report, which shows that the Veteran had a change in his stool such that it came out at an angle.  There was no anal mass on examination in November 2013, but a colonoscopy was recommended based on the change in stool.  The Veteran was assessed with anal fistula with leakage, necessitating the wearing of a pad.  There were no external hemorrhoids or other abnormalities shown on examination.  The VA examiner opined that the Veteran's anal fissure and incontinence would not affect sedentary or physical employment.  

A second August 2014 VA examination was conducted by a different VA examiner at the VA Medical Center in Jackson, Mississippi.  The record shows that the Veteran had requested that his examination be conducted at the Jackson, Mississippi VA Medical Center in light of a recent move.  The VA examination shows that the Veteran had anal fistula with leakage necessitating the wearing of a pad, as well as constant, slight leakage.  A rectal examination revealed tenderness with expression of drainage from the anus.  The Veteran's condition was stated to impact his ability to work in that he could not do strenuous activity.  The VA examiner stated that he was employable in a non-strenuous job.  The Veteran was having surgery scheduled for his condition.  

In a February 2015 statement, the Veteran contends that he experienced excessive leakage requiring him to wear a pad at all times in addition to making frequent trips to the bathroom.  He also reported frequent involuntary bowel movements occurring three to four times a day with additional involuntary bowel movements at night.  

The Board finds that the weight of the evidence shows that for the entire rating period, both prior to and from August 5, 2014, the Veteran's residuals of anal fistula have been symptomatic with evidence of occasional involuntary bowel movements and constant slight leakage based on lay and medical evidence.  While the Veteran denied using a pad during a January 2010 VA examination, and did not evidence use of a pad prior to June 2010 when VA treatment records show that he requested prescription of a liner for his undergarments, a January 2010 VA examination shows that the Veteran, nonetheless, reported having three episodes of fecal incontinence or leakage a day, more closely approximating the criteria for a 30 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that a 30 percent rating is warranted for the entire rating period.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7 (2015).   

While the Veteran more recently contends, in a February 2015 statement, that he experienced "excessive leakage," and reported involuntary bowel movements in excess of three to four times a day, the Board finds that the Veteran's statements made for compensation purposes appear to describe a greater severity of symptoms than identified in medical records.  The severity of the symptoms described by the Veteran also appear inconsistent with the severity of symptoms identified during two separate, contemporaneous VA examinations conducted in August 2015.  In that regard, the Veteran has consistently identified involuntary bowel movements or leakage necessitating the use of a pad in addition to symptoms of anal pain, itching, discomfort, occasional diarrhea, and occasional rectal bleeding, and the Board finds that the Veteran is competent and credible in identifying such symptoms.  The Board finds that these symptoms are contemplated by the currently assigned 30 percent rating under Diagnostic Code 7335-7332.  

With regard to the severity of the Veteran's symptoms, the Board has accorded more probative weight to the findings provided by two August 2015 VA examiners, which identified leakage necessitating the wearing of a pad, or constant, slight leakage.  The Board finds that the VA examiners', who have specific medical training and expertise, are more competent than the Veteran with regard to assessing the severity of his disability and differentiating between the findings of fecal leakage versus involuntary bowel movements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, while VA treatment records do reflect some change in the Veteran's stool, with regard to angulation during bowel movements in April 2014, both VA and private treatment records fail to document findings related to excessive leakage or frequent involuntary bowel movements.  The Board finds that had excessive leakage or frequent involuntary bowel movements been present, the Veteran would likely report such problems during the course of his treatment for anal fistula, as he reported the change in angulation of his stool in April 2014, or as he reported earlier symptoms of pain or itching.  For these reasons, the Board finds has accorded more probative weight to findings provided by the VA examiners in assessing the severity of residuals of anal fistula than lay statements provided by the Veteran for compensation purposes.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran has constant slight leakage, and no more than occasional involuntary bowel movements requiring the use of a pad, and does not more closely approximate the criteria for a higher 60 percent rating under Diagnostic Code 7332 based on extensive leakage and fairly frequent bowel movements.  See 38 C.F.R. § 4.114, Diagnostic Code 7332-7335.

The Board finds that an increased rating for service-connected anal fistula is not warranted under other potentially applicable provisions of the diagnostic code relating to the digestive system.  Although the Veteran reported having hemorrhoids in an August 2010 statement, the Board finds that the weight of the evidence does no establish a diagnosis of hemorrhoids or hemorrhoids secondary to service-connected residuals of anal fistula.  The Veteran reported having no history of hemorrhoids in a January 2010 VA examination, and hemorrhoids were not shown on examination that day or during separate August 2014 VA examinations which included physical examination of the Veteran.  VA and private medical records do not otherwise demonstrate diagnosis or treatment for hemorrhoids related to residuals of anal fistula.  Based on the inconsistencies in the Veteran's statements and findings on examination, the Board finds that the Veteran is not credible in identifying hemorrhoids secondary to his anal fistula.  For these reasons, the Board finds that a separate rating under is not warranted hemorrhoids under Diagnostic Code 7336.  See 38 C.F.R. § 4.114, Diagnostic Codes 7336 (2015).

The Board finds that prior to prior to August 5, 2014, the evidence supports an increased 30 percent rating for residuals of anal fistula.  From August 5, 2014, the preponderance of the evidence is against the appeal for increased rating, in excess of 30 percent for residuals of anal fistula; therefore, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the entire rating period, the symptomatology and impairment caused by service-connected residuals of anal fistula are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for anal fistula (Diagnostic Code 7335) rated based on impairment of sphincter control under Diagnostic Code 7223.  See 38 C.F.R. § 4.114.  The Board finds that the Veteran's symptoms of discomfort, pain, and itching are considered as part of his diagnosis, and the Board finds that associated functional impairment, such as limits to strenuous activity or strenuous employment, is contemplated by the Veteran's assigned 30 percent rating.  Higher ratings are available under the available Diagnostic Code, and under other provisions of the code, to include based on findings of stricture, prolapse, or hemorrhoids, which are not shown in this case.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected residuals of anal fistula.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  In the absence of exceptional factors associated with service-connected residuals of anal fistula, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In this case, the Veteran is not service-connected for multiple disabilities to warrant referral for an extraschedular rating under Johnson.  








(CONTINUED ON NEXT PAGE)

ORDER

Prior to August 5, 2014, an increased 30 percent rating is granted for residuals of anal fistula. 

From August 5, 2014, an increased rating in excess of 30 percent for residuals of anal fistula is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


